Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 03, 2013.  
	

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton.
Fitton (10,786,528) entitled "Anti-Viral Formulations" teaches in column 2 under Summary, sulfated polysaccharides, referred to as fucoidans, having an average MW of 4,000 Daltons or greater inhibit a number of orthomyxoviridae viruses.  In column 3 first full paragraph, the composition may be in the form of a spray, aerosol, powder, or nasal spray.  In column 5 second full paragraph sources of the polysaccharide are described including Undaria pinnatifida.  In column 11 last two paragraphs the composition may be administered by inhalation and prepared in saline solution.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ any pharmaceutically acceptable saline solution in the method taught by Fitton because Fitton states the composition may be prepared with a saline solution.   Regarding claim 18 directed to the ionic aqueous or saline solution is in a range of 10 – 99.9% by weight of the composition, the formulations of Fitton would encompass those claimed.  

Claims 9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-8, 10, 11, 18-20 above, and further in view of CN.
See the teachings of Fitton above.
The claims differ from Fitton in that they include spirulina in the composition.
CN 1123146 machine English translation provided, teaches in paragraph 7, spirulina to treat cold viruses.  In paragraph 11 the composition is in the form of nasal spray.
It would have been obvious to one of ordinary skill at the time of the effective filing date of the application to treat mucosa with the sulfated polysaccharides of Fitton and to further include spirulina because CN teaches .

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-8, 10, 11, 18-20 above, and further in view of Grassauer.
See the teachings of Fitton above.
The claims differ from Fitton in that they include carrageenan in the treatment method.
Grassauer (10,342,820) entitled "Antiviral Composition Comprising a Sulfated Polysaccharide" teaches in the abstract, carrageenan in antiviral pharmaceutical compositions associated with respiratory viruses.  In column 2 lines 9-11 sulfated polysaccharides including carrageenans and fucoidan have been known for their antiviral efficacy for decades.  In column 6 lines 30-35 lists disorders treated including rhinitis, sinusitis, and asthma.  In line 40 the molecular weights are discussed.  In line 52 the composition may be in the form of powders for inhalation, sprays, or gargle solutions.  In column 8 last two full paragraphs, mucosal use and forms are described.  In column 9 first full paragraph COPD, allergies and other disorders are treated.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to treat mucosa with the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fitton as applied to claims 1-8, 10, 11, 18-20 above, and further in view of each of Kehri and Jacob.
See the teachings of Fitton above.
The claim differs from Fitton in that the method includes dexpanthenol or panthothenic acid in the composition.
Kehri (Laryngorhinootologie) entitled “Dexpanthenol Nasal Spray as an Effective Therapeutic Principle for Treatment of Rhinitis Sicca Anterior” teaches in the English abstract provided, dexpanthenol in saline solution was effective in nasal spray.
Jacob (DE 202009014631) teaches in the English machine translation, saline solutions for nasal rinsing with dexpanthenol.  In paragraph 12 various concentrations of components are taught.  See the claims.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ the dexpanthenol of Kehri and Jacob in the method of Fitton because Kehri and Jacob teach the useful hydrating function of dexpanthenol when administered nasally.  Regarding the concentrations of claim 17, the . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Each of the following applies in all occurrences.
In claim 3 last line, "other diseases of the respiratory tract" is unclear as to what may or may not be included.  For example, would the presently claimed method effectively treat small cell lung cancer or pulmonary fibrosis?  In claim 10 line 5, "exogenous salts" is not understood as to what they would be exogenous to.  In claim 11 line 2, "other steroidal compounds" does not specify which compounds would be included.  In claim 12 lines 3 and 4, "the extract of blue/green algae" and "the galactose-based polysaccharide" lack antecedent basis.  In claim 15 the phrase in parentheses is unclear if it is intended to be included.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alevizopoulos (10,485,819) is the parent patent.
Benmoussa (2020/0046003) teaches algae extracts.
Tahama (JP 2011-73987) supplied by Applicant, teaches benefits of treating mucosa with fucoidan.
Teas (2007/0224216) entitled “Methods and Compositions Related to Antiviral Therapy Using Algae and Cyanobacteria” teaches in paragraph 14, antiviral activity for Spirulina and Undaria.  Other beneficial effects are described in paragraph 18 where the two algae when given at the same time can enhance immune function.  In paragraph 30 health effects of algae are listed.  In paragraph 40 extracts of Undaria for various health effects are described.  And in paragraph 57 carriers including saline and buffered solutions that are isotonic are taught.  In paragraph 96 intranasal administration of the nasal passages is shown.  In paragraph 111 fucoidan is discussed, a sulfated polysaccharide found in brown seaweeds.  In paragraphs 129-130 Undaria pinnatifida extracts are shown and their benefits.   Fucoidans are fucose rich sulfated polysaccharides found in brown 
Yvin (6,451,352) entitled “Use of Isoosmotic Saline Solutions, Method for Preparing Same and Medicine Based on Said Solutions” teaches in column 1 lines 19-23, washing the nasal fossae with isotonic sea water.  In column 2 line 7 the osmolarity is 305 – 315 mOs and in line 37 the sea water has been filtered.  See the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RALPH J GITOMER/Primary Examiner, Art Unit 1655